Filed 5/19/16 In re Jade J. CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


In re JADE J., a Person Coming Under the                           B267188
Juvenile Court Law.                                                (Los Angeles County
                                                                   Super. Ct. No. CK71349)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

Y.B.,

         Defendant and Appellant.



         APPEAL from orders of the Superior Court of Los Angeles County. Debra L.
Losnick, Commissioner. Affirmed.
         Jamie A. Moran, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Mary C. Wickham, County Counsel, R. Keith Davis, Acting Assistant County
Counsel, and Tyson B. Nelson, Deputy County Counsel, for Plaintiff and Respondent.
                          _________________________________________
       Y.B. (Mother) appeals from dispositional orders the juvenile court issued after
finding she had beaten her daughter, Jade J. (Daughter), now age 6. She argues the court
erred because there was insufficient evidence to support the jurisdictional findings and
the attendant dispositional orders were unnecessary and potentially prejudicial. We
disagree and affirm.
                                        BACKGROUND
       In 2011, the Department of Children and Family Services (DCFS) filed a
dependency petition on behalf of Daughter and one of her half brothers (Son), alleging
abuse by Mother. Later that year, the court terminated the case with a family law order,
awarding Daughter’s father, David J. (Father), and Mother joint custody.1 According to a
DCFS report, immediately after the final court date, Father absconded with Daughter and
concealed her from Mother. Mother claims she tried to force Father to comply with the
order, but the family court would not assign her a hearing date because she had no
address to serve Father. She told DCFS that she filed kidnapping reports with the police
and Find The Children (an organization dedicated to helping families locate missing
children), but both failed because she had no address for Father. Mother had no contact
with Daughter for four years.2
       In January 2015, Father’s girlfriend filed a domestic violence report, alleging
Father had violently beaten her while Daughter and one of Daughter’s half sisters were in
the residence. During DCFS’s subsequent investigation into the children’s well-being,
DCFS learned that although Daughter called Father’s girlfriend “mommy,” Mother was
Daughter’s biological mother. Although Father told DCFS Mother’s whereabouts were
unknown, DCFS quickly found Mother, who had been living at the same residence for

       1 Father   is not a party to this appeal.
       2 Mother  told DCFS that in 2013 she saw Father with Daughter outside a
courthouse on Compton Boulevard and approached Father. According to her, an
altercation ensued, culminating with Father hitting her and threatening her with a gun.
Mother says Father fled, and by the time she flagged down law enforcement, Father was
gone and could not be located because she had no address for him. Apart from that one
encounter, Mother said she had not seen Daughter until 2015.

                                                   2
the past four years. On February 23, 2015, DCFS filed a petition under Welfare and
Institutions Code section 300 on behalf of Daughter, alleging abuse and neglect against
Father.3 At the detention hearing that same day, the court detained Daughter from Father
and released her to Mother.
       On June 11, 2015, a courtroom sheriff’s deputy called DCFS, reporting that while
Daughter was in the courthouse for a hearing, Daughter had revealed to him and
Daughter’s counsel that she was afraid to go home with Mother because Mother was
spanking her. Daughter, however, was allowed to go home with Mother after the deputy
and Daughter’s counsel determined Daughter had no signs of abuse on her body. During
DCFS’s resulting follow-up visit the next day, Daughter stated Mother had “whooped”
her and Son because they were fighting while cleaning their room. Daughter described
the “whooping” as Mother hitting her one time on the bottom with her hand. Mother
relayed to DCFS the same account as Daughter, and Daughter said she was not afraid of
Mother. About a month later, a medical professional examined Daughter and Son to
forensically investigate the physical abuse allegations. Both Daughter and Son reported
during the examination that Mother “whooped” them with a belt to discipline them.
       On July 27, 2015, DCFS filed a second amended petition, adding allegations
against Mother. DCFS alleged Mother had harmed Daughter because Mother and Father
had a history of engaging in domestic violence; Mother struck Daughter with belts and
her hands and pushed Daughter; Mother’s home was hazardous and unsanitary; Mother
allowed an unrelated adult male with a history of domestic violence to frequent her home
and have unlimited access to Daughter; Mother abused illicit drugs; and Mother
emotionally abused Daughter by destroying personal items Father gave her and was not
emotionally bonding with or nurturing Daughter. On August 5, 2015, when DCFS read
the allegations to Daughter, she denied Mother hit her or Son with belts or her hands.
       At the adjudication hearing on August 15, 2015, Father waived his rights and
submitted to the petition, and the court sustained the petition on several of the grounds


       3 Undesignated   statutory references are the Welfare and Institutions Code.

                                             3
relating to him. Mother contested the allegations against her. As to the physical abuse
allegations, Mother argued Father had been overheard coaching Daughter just before her
medical examination, during which she revealed Mother’s alleged abuse, and when the
social worker later interviewed Daughter, she denied the abuse. In response, DCFS
acknowledged that Daughter appeared to be influenced by her surroundings when making
statements, but argued that fact actually bolstered its claims of abuse because Daughter
stated Mother hit her with a belt outside of Mother’s presence and later recanted only
when interviewed in Mother’s residence when Mother was home. The court sustained
the petition as to Mother, under subdivisions (a) and (b), amending the physical abuse
language to read “inappropriately disciplined.” The court ordered Daughter to remain
with Mother and granted Mother family maintenance services and Father enhancement
services. Mother appealed.
                                      DISCUSSION
       On appeal, Mother argues there was insufficient evidence to support the
jurisdictional findings as to her and the attendant dispositional orders asserting continued
jurisdiction over Daughter were unnecessary and potentially prejudicial.
       We review jurisdictional findings and dispositional orders for substantial evidence.
(In re Jeannette S. (1979) 94 Cal. App. 3d 52, 58.) A finding or order “will be upheld if it
is supported by substantial evidence” that is “reasonable in nature, credible, and of solid
value,” “even though substantial evidence to the contrary also exists and the trial court
might have reached a different result had it believed other evidence” (In re Dakota H.
(2005) 132 Cal. App. 4th 212, 228); in this review, “ ‘ “ ‘[a]ll evidence favorable to
respondent is assumed true and the unfavorable is discarded.’ ” ’ ” (In re Lynna B.
(1979) 92 Cal. App. 3d 682, 695.) We also “resolve all conflicts and make all reasonable
inferences from the evidence to uphold the court’s orders, if possible.” (In re David M.
(2005) 134 Cal. App. 4th 822, 828.) We do not make credibility determinations, reweigh
evidence, or substitute our judgment for the court’s. (In re Mark L. (2001) 94
Cal. App. 4th 573, 581; In re Alexandria M. (2007) 156 Cal. App. 4th 1088, 1095–1096.)



                                             4
       On appeal, Mother “has the burden of showing there is no evidence of a
sufficiently substantial nature to support the finding or order.” (In re Dakota H., supra,
132 Cal.App.4th at p. 228.) If a parent can show the jurisdictional grounds were not
supported by substantial evidence, the dispositional orders based on those grounds are
reversed.
       DCFS argues we need not review the findings as to Mother because substantial
evidence supported the findings as to Father, and “ ‘[w]hen a dependency petition alleges
multiple grounds for its assertion that a minor comes within the dependency court’s
jurisdiction, a reviewing court can affirm the juvenile court’s finding of jurisdiction over
the minor if any one of the statutory bases for jurisdiction that are enumerated in the
petition is supported by substantial evidence. In such a case, the reviewing court need
not consider whether any or all of the other alleged statutory grounds for jurisdiction are
supported by the evidence.’ ” (In re D.P. (2015) 237 Cal. App. 4th 911, 916.) Mother is
not arguing jurisdiction was improper, however. She is arguing the sustained findings as
to her were improper and resulted in improper dispositional orders, which may prejudice
her in future proceedings. We therefore review the findings as to Mother. (In re Drake
M. (2012) 211 Cal. App. 4th 754, 762–763.)
A.     Substantial evidence supports the physical abuse allegation
       As to the subdivision (a) findings, Mother argues that under subdivision (a),
“ ‘serious physical harm’ ” does not include “ ‘[r]easonable and age-appropriate spanking
to the buttocks where there is no evidence of serious physical injury,’ ” and the court did
not have substantial evidence that Mother did anything more than spank Daughter
without leaving injuries. (§ 300, subd. (a).) Although Mother is correct the statute
excepts non-injurious spanking, she is incorrect that insufficient evidence supported the
abuse allegation. When outside of Mother’s presence, Daughter accused Mother of
hitting her with a belt and her hands and once confided to law enforcement that she was
scared to return home to Mother because Mother “whooped” her. Son also accused
Mother of “whooping” him with a belt, and Mother admitted to hitting Daughter on the
bottom with her hand. Under subdivision (a), “the manner in which a less serious injury

                                              5
was inflicted” or “a history of repeated inflictions of injuries on the child or the child’s
siblings” can sustain jurisdiction. (§ 300, subd. (a).) Daughter’s accusations that Mother
hit her more than once in the past and with a belt, her revelation that she feared Mother,
and Son’s accusation Mother also hit him with a belt, collectively, indicate that Daughter
either did suffer or was at substantial risk of suffering serious physical injury.
       Daughter’s and Son’s statements alone are substantial evidence to sustain the
jurisdictional finding because the “ ‘ “testimony of a single witness is sufficient to uphold
a judgment.” ’ ” (In re Lana S. (2012) 207 Cal. App. 4th 94, 104.) We disregard Mother’s
allegedly conflicting evidence under the substantial evidence standard (In re Lynna B.,
supra, 92 Cal.App.3d at p. 695), for example, her accusation Father coached Daughter to
fabricate the abuse allegations, the lack of physical marks on Daughter to corroborate her
statements, Daughter’s recantation, and her lawyer’s, her doctor’s, and law enforcement’s
willingness to allow her to return home after she accused Mother of abuse.
       As to the subdivision (b) findings, Mother argues that although past conduct may
be probative of future conditions, “ ‘ “[t]here must be some reason to believe the acts
may continue in the future” ’ ” to sustain jurisdiction. (In re Nicholas B. (2001)
88 Cal. App. 4th 1126, 1134.) Our appellate courts are split, however, as whether past
conduct alone creates jurisdiction. (In re J.K. (2009) 174 Cal. App. 4th 1426, 1439–1440
[sustaining jurisdiction on past conduct alone]; cf. In re J.N. (2010) 181 Cal. App. 4th
1010, 1023 [disagreeing with In re J.K. “to the extent it concludes that section 300,
subdivision (b), authorizes dependency jurisdiction based upon a single incident resulting
in physical harm absent current risk”].) We need not decide which view is correct
because even under the more demanding view, the court properly sustained the
subdivision (b) findings. Construing all the facts and implications in favor of the
judgment, as we must (In re David M., supra, 134 Cal.App.4th at p. 828), sufficient
evidence supported that Mother’s acts may continue in the future because Mother gave
no indication that the inciting conditions or her tendencies to strike her children had
abated, she had participated in counseling or programs aimed to address her abusive



                                               6
behavior, or that she had committed to appropriate discipline, and Daughter has not
reported a lessening fear of Mother.
B.     Continuing jurisdiction is appropriate
       Mother argues the court should have terminated jurisdiction with a family law
order, conditioning Father’s visitation on certain restrictions.
       DCFS acknowledges, and Mother does not dispute, that our appellate courts
disagree as to the standard of review for orders terminating jurisdiction after placement
with a noncustodial parent. Some courts apply abuse of discretion (In re J.S. (2011) 196
Cal. App. 4th 1069, 1082), while others apply substantial evidence (In re Austin P. (2004)
118 Cal. App. 4th 1124, 1133–1134). “The practical differences between the two
standards of review are not significant. ‘[E]valuating the factual basis for an exercise of
discretion is similar to analyzing the sufficiency of the evidence for the ruling. . . . Broad
deference must be shown to the trial judge. The reviewing court should interfere only
“ ‘if [it] find[s] that under all the evidence, viewed most favorably in support of the trial
court’s action, no judge could reasonably have made the order that he did.’ . . .” ’ ” (In re
Jasmine D. (2000) 78 Cal. App. 4th 1339, 1351.) We need not decide which standard of
review is correct as the dispositional orders were proper under either standard.
       Mother argues continuing jurisdiction is unnecessary to provide for Daughter’s
welfare and interferes with her constitutional parental rights to the extent that it places
conditions on her ability to parent in the future. “While placement of the child with the
formerly noncustodial parent may not be detrimental, there may be some concern[s]”
which warrant continued jurisdiction, for example, “this parent will turn around and
relinquish the child to the other parent after the termination order; or this new custodial
parent may need services. Also, the formerly noncustodial parent may not want long-
term custody. Alternatively, the court may anticipate that with the appropriate
reunification services, the child will be able to return to the home of the original custodial
parent. It is also possible that . . . the court may see a need to provide services short of
reunification for the child’s best interests. Thus, supervision may be appropriate in lieu
of or before terminating jurisdiction.” (In re Sarah M. (1991) 233 Cal. App. 3d 1486,

                                               7
1496–1497.) Here, the court sustained the abuse allegations against Mother; Mother has
an extensive history with DCFS, including sustained allegations of abuse; Daughter was
young when she was separated from Mother; Mother had no contact with Daughter for
four years while Daughter lived exclusively with Father; Daughter called Father’s
girlfriend “mommy” during that period; Daughter has lived with Mother for only one
year since her return to Mother; Father is enrolled in counseling and services which may
make partial custody for him possible; Daughter’s permanent placement and Mother’s
and Father’s needs for services and counseling may change. These factors are substantial
evidence supporting that the court’s exercise of discretion in continuing jurisdiction was
proper.
                                     DISPOSITION
       The juvenile court’s orders are affirmed.
       NOT TO BE PUBLISHED.


                                                   LUI, J.
We concur:


       CHANEY, Acting P. J.


       JOHNSON, J.




                                             8